Case 2:19-cr-20020-PKH Document 124                Filed 12/23/19 Page 1 of 8 PageID #: 574



                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 FORT SMITH DIVISION

UNITED STATES OF AMERICA

v.                                                                   CASE NO. 2:19CR20020-005

QUAN DAVID PHUNG


                     DEFENDANT’S SENTENCING MEMORANDUM



       Defendant, Quan David Phung (“Mr. Phung”), by and through his undersigned counsel,

Stephen C. Parker, Jr., of Parker Law Firm, PLLC, respectfully requests the Court to: (1) sustain

his objection to the Presentence Investigation Report (“PSR”); (2) grant him a downward departure

pursuant to USSG §4A1.3(b)(1) because his criminal history category substantially over-represents

the seriousness of his criminal history; and (3) find that after applying the factors set forth at 18

U.S.C. §3553(a) a downward variance from the advisory guideline range is warranted in this case.

In support of Defendant’s Sentencing Memorandum, Mr. Phung states as follows:

                                   PROCEDURAL BACKGROUND

       Mr. Phung is named in Count One of a four-count Indictment and Forfeiture Allegation.

On May 1, 2019, Mr. Phung and the United States of America (“Government”) entered into written

plea agreements. Count One of the Indictment charges that Mr. Phung and others did knowingly

and intentionally combine, conspire, confederate, and agree with each other to distribute a

controlled substance, namely, a mixture or substance that contain a detectable amount of

methamphetamine, in violation of 21 U.S.C. §§ 831(a)(1) and 846.

       On August 21, 2019, a written plea agreement was presented to the Court and Mr. Phung

formally entered a plea of guilty to Count One of the Indictment in exchange for negotiated
Case 2:19-cr-20020-PKH Document 124                  Filed 12/23/19 Page 2 of 8 PageID #: 575



concessions by the Government (“Plea Agreement”). The Court expressed tentative approval of

the Plea Agreement pending review of a PSR from the United States Probation Office

(“Probation”).

       On November 1, 2019, an initial PSR was filed by Probation. Mr. Phung’s total offense

level is 31 with a total criminal history score of 11, but because Mr. Phung is a career offender he

is place in criminal history category VI pursuant to USSG § 4B1.1(b). The PSR calls for an

advisory guideline range of 188 to 235 months. The maximum term of imprisonment is 20 years

pursuant to 21 U.S.C. § 841(b)(1)(C). On November 13, 2019, the Government gave notice that

it did not have any objections to the initial PSR. On November 15, 2019, Mr. Phung made one

objection to the initial PSR. On November 21, 2019, Probation filed a final PSR, which includes

an Addendum that responds to Mr. Phung’s objection. Mr. Phung agrees that the information is

not guideline determinative, but respectfully requests the Court to sustain his objection and direct

Probation to remove the information from the final PSR.

       This case is set for a sentencing hearing on January 14, 2020. Mr. Phung has been detained

and in United States Marshall’s Service (“USMS”) custody since his arrest on May 23, 2019.

                                       OBJECTION TO THE PSR

       Mr. Phung respectfully requests that paragraphs 19 through 21 of the final PSR be deleted

for the following reasons:

       1.        these acts are not part of the instant offense as defined by U.S.S.G. § 1B1.1;

       2.        these acts are not relevant conduct as defined by U.S.S.G. § 1B1.3; and

       3.        this information was derived from documentation provided to Probation and not

produced to the Defendant through discovery as required by Fed. R. Crim. P., Rule 16.




                                             - Page 2 of 8 -
Case 2:19-cr-20020-PKH Document 124                Filed 12/23/19 Page 3 of 8 PageID #: 576



             DEPARTURE BASED ON INADEQUACY OF CRIMINAL HISTORY CATEGORY

       Mr. Phung’s criminal history category substantially over-represents the seriousness of his

criminal history. Mr. Phung is placed in criminal history category VI because he qualifies as a

career offender pursuant to USSG § 4B1.1(b). However, his criminal history score is only 11,

which falls in criminal history category V, and 8 out of his 11 criminal history points stem from a

single episode.

       Mr. Phung committed 2 prior drug offenses on January 12, 2009 and February 19, 2009.

Although he was convicted and sentenced for both offenses on the same date, they are counted as

separate offenses because of an intervening arrest. However, the proximity in time and underlying

facts indicate that these are part of a single episode by Mr. Phung. PSR ¶57 – 58. Without

punishment for the first offence prior to the second offense, Mr. Phung is deprived of a realistic

opportunity at rehabilitation.

       Otherwise, Mr. Phung only has misdemeanor convictions, which total 3 points, and he is

assessed an additional 2 points for committing the instant offense while on parole for the 2 prior

drug offenses. In essence, Mr. Phung is assessed 8 points for 2 prior drug offenses that occurred

within 38 days, which over-represents the seriousness of his criminal history.

       Pursuant to USSG §4A1.3(b)(1) the Court may depart downward if reliable information

indicates that a defendant’s criminal history category substantially over-represents the seriousness

of the defendant’s criminal history. Absent the career offender enhancement, Mr. Phung would

fall in criminal history category V and his guideline range would be 168 to 210 months. Mr. Phung

respectfully requests the Court to grant him a downward departure pursuant to USSG §4A1.3(b)(1)

and find that his advisory guideline range is 168 to 210 months.




                                           - Page 3 of 8 -
Case 2:19-cr-20020-PKH Document 124                 Filed 12/23/19 Page 4 of 8 PageID #: 577



      APPLYING THE FACTORS SET FORTH AT 18 U.S.C. § 3553(a) A DOWNWARD VARIANCE
            FROM THE ADVISORY GUIDELINE RANGE IS WARRANTED IN THIS CASE

       As the Court is aware, district courts are now free from the mandatory nature of the

Sentencing Guidelines (“Guidelines”). See United States v. Booker, 543 U.S. 220 (2005). Since

2005 the Guidelines have been considered advisory, and are now just one of several criteria district

courts consider when imposing a sentence. Id. at 223. Pursuant to the decision in Booker, its

progeny, and 18 U.S.C. § 3553(a), Mr. Phung moves the Court to impose a sentence that is

sufficient, but not greater than necessary, to account for the nature and seriousness of the offense,

provide just punishment, deter criminal conduct, protect the public, and avoid sentencing

disparities. See also, United States v. Spigner, 416 F.3d 708, 711 (8th Cir. 2005).

       The Supreme Court’s latest decisions emphasize that district courts have wide discretion to

fashion an appropriated sentence and that courts of appeals will not disturb those sentences absent

an abuse of discretion. Gall v. United States, 522 U.S. 38 (2007) (finding a variance to probation

for a drug offender reasonable); Kimbrough v. United States, 522 U.S. 85 (2007) (holding that the

Guidelines are merely advisory in every respect; judges are free to disagree with them and sentence

individuals reasonably). This Court is free to depart from the Guidelines so long as it states its

disagreement along with sufficient justification for the extent of the departure. See United States

v Parris, 573 F.Supp. 2d 744, 754 - 755 (E.D.N.Y. 2008); and United States v. Gall, 128 S.Ct. 586

(2007) (departing from 360 months to 60 months – an 84.5% downward variance – considering

the defendant’s personal history and characteristics and finding that a “one-size-fits-all” approach

to sentencing was not appropriate).

       The process a sentencing court must follow since Booker involves three steps: (1)

determine the appropriate guidelines sentencing range; (2) examine the propriety of a traditional

departure under the guidelines; and (3) consider the factors set forth in 18 U.S.C. § 3553(a) to



                                            - Page 4 of 8 -
Case 2:19-cr-20020-PKH Document 124                  Filed 12/23/19 Page 5 of 8 PageID #: 578



determine if a variance is warranted. See generally, U.S. v. Garlewicz, 493 F.3d 933, 937 (8th Cir.

2007).

         In determining the minimally sufficient sentence, 18 U.S.C. §3553(a) further directs

sentencing courts to consider the following factors:

                (1)     The nature and circumstances of the offense and the history and
                        characteristics of the defendant;
                (2)     The need for the sentence imposed:
                        a.      To reflect the seriousness of the offense; to promote
                                respect for the law; and to provide just punishment
                                for the offense;
                        b.      To afford adequate deterrence to criminal conduct;
                        c.      To protect the public from further crimes of the
                                defendant; and
                        d.      To provide the defendant with the needed
                                educational or vocational training, medical care, or
                                other correctional treatment in the most effective
                                manner;
                (3)     The kinds of sentences available;
                (4)     The guidelines promulgated by the Sentencing commission;
                (5)     Any pertinent policy statement issued by the Sentencing
                        Commission;
                (6)     The need to avoid unwarranted sentencing disparities among
                        similarly situated defendants; and
                (7)     The need to provide restitution to the victims.

Id. A sentencing judge must consider all of the factors to determine whether they support the

sentence requested by a party. United States v. Gall, No. 06-7949, 2007 WL 4292116 (Dec. 10,

2007). The Guidelines are only a starting point and benchmark, not the only consideration. Id.

The courts must make an individualized assessment based on the facts presented, and not presume

that the Guidelines range is reasonable on its face. Id.

         Of particular significance in this case are (1) the characteristics of the defendant; and (2)

the need to avoid unwarranted sentencing disparities among similarly situated defendants.




                                             - Page 5 of 8 -
Case 2:19-cr-20020-PKH Document 124                 Filed 12/23/19 Page 6 of 8 PageID #: 579



        Mr. Phung is a 40 year old Fort Smith/Van Buren native born to Liem and Stacey Phung.

Mr. Phung’s parents divorced when he was 6 years old and he was primarily raised by his maternal

grandmother, Nancy Stepusin. Mr. Phung’s father was abusive and they have not had contact for

more than 20 years. Mr. Phung has 2 brothers and 2 maternal half-sisters. There has been a lack

of parental guidance throughout Mr. Phung’s life.

        Mr. Phung graduated from Van Buren High School in 1997. Mr. Phung has an extensive

work history, which includes: (1) survey crew at Hoffman Prior Land Survey in 2002, 2003, 2004

and 2006; (2) survey crew for Anderson Survey in 2004; (3) forklift driver at Simmons Foods in

2009; and (4) warehouse worker at Ashley furniture in 2015 and 2016.

        In 2017 Mr. Phung was in a significant automobile accident that shattered his right hip and

fractured his left femur and right arm. While being treated for his injuries, Mr. Phung was

prescribed narcotics and developed an opioid addiction. Mr. Phung still suffers nerve damage from

the injuries.

        Mr. Phung has been addicted to methamphetamine since he first tried it at age 17. He

completed the substance abuse treatment program (“SATP”) while incarcerated in the Arkansas

Department of Corrections and has gone to outpatient substance abuse treatment while on parole.

Mr. Phung desires to continue in substance abuse treatment while incarcerated in the Bureau of

Prisons and respectfully requests the Court for a recommendation to the Residential Drug Abuse

Program (“RDAP”).

        The Court is in the best position to determine whether Mr. Phung’s sentence range is a

disparity considering similarly situated defendants, including the co-defendants identified in the

PSR, whom will be sentenced contemporaneously with Mr. Phung.




                                           - Page 6 of 8 -
Case 2:19-cr-20020-PKH Document 124                 Filed 12/23/19 Page 7 of 8 PageID #: 580



       For these reasons, Mr. Phung respectfully requests the Court to find that a sentence below

the Guidelines range is warranted in his case.

                                           CONCLUSION

       Mr. Phung respectfully moves the Court to sustain sustain his objection to the Presentence

Investigation Report (“PSR”); grant him a downward departure pursuant to USSG §4A1.3(b)(1)

because his criminal history category substantially over-represents the seriousness of his criminal

history; and find that after applying the factors set forth at 18 U.S.C. §3553(a) a downward variance

from the advisory guideline range is warranted in this case.          Considering the nature and

circumstances of the offense, the characteristics of Mr. Phung, and the need to avoid unwarranted

sentencing disparities among similarly situated defendants, Mr. Phung respectfully request the

Court to sentence him to a term of imprisonment of less than 168 months, which is sufficient, but

not greater than necessary, to account for the nature and seriousness of the offense.


                                                       Respectfully submitted,

                                                       Quan David Phung




                                              By:
                                                       _________________________
                                                       Stephen C. Parker, Jr.
                                                       PARKER LAW FIRM, PLLC
                                                       300 N. College, Suite 309
                                                       Fayetteville, AR 72701
                                                       (479) 445-6295 telephone
                                                       (888) 680-6414 facsimile
                                                       stephen@justiceforarkansas.com

                                                       Attorney for Quan David Phung




                                            - Page 7 of 8 -
Case 2:19-cr-20020-PKH Document 124                Filed 12/23/19 Page 8 of 8 PageID #: 581



                                CERTIFICATE OF SERVICE

        I, Stephen C. Parker, Jr., attorney for defendant, Mr. Quan David Phung, hereby certify
that on December 23, 2019, I electronically filed the foregoing pleading with the Clerk of the
Court using the CM/ECF system and conventionally served a copy of the filing via electronic
mail on the following:

       Candace L. Taylor
       Assistant U.S. Attorney
       candace.taylor@usdoj.gov




                                                      _________________________
                                                      Stephen C. Parker, Jr.




                                           - Page 8 of 8 -
